Exhibit 10.56
Award No.                     
ASYST TECHNOLOGIES, INC.
2003 Equity Incentive Plan
STOCK AWARD NOTICE
Asyst Technologies, Inc. (the “Company”), pursuant to its 2003 Equity Incentive
Plan (the “Plan”), hereby awards to Grantee a restricted stock award, which is
an unfunded and unsecured promise by the Company to issue at a future date up to
the number of shares of the Company’s Common Stock subject to the award, and
subject to the vesting schedule set forth below (the “Shares”). This restricted
stock award is subject to all of the terms and conditions as set forth in this
Stock Award Notice, the accompanying Stock Award Agreement, and the Plan, all of
which are deemed incorporated herein in their entirety as one single and fully
integrated agreement (the “Restricted Stock Award”).

         
Grantee:
       
 
 
 
   
Stock Award Date:
       
 
 
 
   
Number of Shares Subject to Award:
       
 
 
 
   

VESTING SCHEDULE:
     
 
Additional Terms/Acknowledgements: The undersigned Grantee acknowledges receipt
of, and understands and agrees that the Restricted Stock Award is subject to the
terms and conditions set forth in, this Stock Award Notice, the accompanying
Stock Award Agreement, and the Plan. The Grantee further acknowledges that as of
the Stock Award Date, this Stock Award Notice, the Stock Award Agreement and the
Plan set forth the entire understanding between the Grantee and the Company
regarding the Restricted Stock Award and supersede all prior oral and written
agreements on that subject, except only to the specific extent the following
“Other Applicable Agreements” expressly provide in writing to the contrary:
     Other Applicable Agreements:
     
 
Prior to any vesting and issuance and distribution of shares subject to the
Restricted Stock Award, the Grantee may not vote the shares, or receive
dividends or have any rights as a shareholder with respect to the shares. The
Grantee may not defer distribution of the shares subject to the Restricted Stock
Award. The Company may, in its discretion, settle in cash or stock any
obligations to issue or distribute shares subject to the Restricted Stock Award.
****************************

1



--------------------------------------------------------------------------------



 



Award No.                     
By signing this Stock Award Notice, Grantee acknowledges receipt of a copy of
the Plan and the Stock Award Agreement, represents that he or she has had an
opportunity to review these documents in their entirety and to be familiar with
the terms and provisions thereof, has had an opportunity to obtain the advice of
counsel prior to executing this Stock Award Notice, and accepts the Restricted
Stock Award subject to all of the terms and provisions hereof and thereof. The
Grantee agrees to notify the Company upon any change in the Grantee’s address
indicated in this Stock Award Notice.

                      Asyst Technologies, Inc.       Grantee:    
 
                   
By: 
                                   
 
  Signature           Signature    
 
                   
Name: Steve Debenham
      Name:      
 
                   
 
                   
Title: Sr. Vice President, General Counsel & Secretary
               
 
                    Address: 46987 Bayside Parkway       Address:    
               Fremont, CA 94538                
 
                   
Date: 
        Date:       
 
                   

Attachments: Stock Award Agreement and 2003 Equity Incentive Plan.

2



--------------------------------------------------------------------------------



 



Award No.                     
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
STOCK AWARD AGREEMENT
     Unless and to the extent otherwise expressly defined hereinafter, the terms
in this Stock Award Agreement shall be given the same meanings as defined in the
accompanying Stock Award Notice and the Plan. In the case of any inconsistency
between the meanings of terms defined in such documents, the meanings of the
terms defined in the Plan shall control.
     1. Restricted Stock Award. As of the Stock Award Date, Asyst Technologies,
Inc., a California corporation (the “Company”), has granted to the Grantee a
Restricted Stock Award, which is an unfunded and unsecured promise by the
Company to issue Shares at a future date subject to the terms and provisions of
the Stock Award Notice, this Stock Award Agreement, and the Company’s 2003
Equity Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.
     2. Purchase Price. The Restricted Stock Award is granted in consideration
for past (and future) services rendered to the Company or for its benefit and,
accordingly, shall have no purchase price ($0.00).
     3. Vesting Schedule. Subject to the terms of this Stock Award Agreement and
the Plan, and provided that Grantee remains in Continuous Service from the Stock
Award Date to the vesting date, the Restricted Stock Award shall vest as
provided in the Stock Award Notice and be converted into an equivalent number of
Shares. In addition, at the sole discretion of the Company, the Restricted Stock
Award may be settled by a cash payment on the date the Grantee first has a right
to receive the Shares rather than by a delivery of Shares. Such cash payment, if
any, will be equal to the Fair Market Value of the Shares on the vesting date.
Shares will be issued and delivered to the Grantee, or a cash payment made, as
soon as practicable after the Restricted Stock Award vests in accordance with
the terms set forth in the Stock Award Notice. No Shares will be converted or
issued and no cash payment, if any, shall be made prior to the applicable
vesting date.
          a. Acceleration in the event of Death, Disability or Termination of
Service. Regardless of any Hold Period or other Restrictions on Issuance and
Delivery of Shares, the Delivery Date for shares that have vested under the
Restricted Stock Award will be automatically accelerated, issued and such shares
will be deemed delivered and available to the Grantee as of the date of the
first to occur of the following specific events (provided that such date is
after the original vesting date for the respective shares): (i) the date of
Grantee’s death, (ii) the date of determination of Grantee’s permanent
disability, or (iii) the date of termination of Grantee’s employment at any time
for any reason (other than for “cause,” which shall include, when committed in
the course of one’s employment duties or functions, fraud, willful misconduct,
gross negligence or breach of or failure to perform a material obligation or
duty to or policy or term of employment of the Company).
     4. Taxes. Regardless of any action the Company or Grantee’s actual employer
takes with respect to any or all federal, state, local and foreign income taxes,
social insurance, payroll

3



--------------------------------------------------------------------------------



 



Award No.                     
tax, payment on account or other tax-related withholding (“Tax Related Items”),
Grantee acknowledges that the ultimate liability for all Tax Related Items
associated with the Grant is and remains Grantee’s responsibility and that the
Company and/or the Grantee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of the Restricted Stock Award, including, but not limited to, the
grant of the Restricted Stock Award, the vesting of the Restricted Stock Award,
the conversion of the Restricted Stock Award into Shares or the receipt of an
equivalent cash payment, the subsequent sale of Shares acquired at vesting
pursuant to such Restricted Stock Award, the receipt of any dividends or the
sufficiency of any withholdings or other payments made for or by the Grantee to
satisfy the Tax-Related Items; and (ii) do not commit to structure the terms of
the grant or any aspect of the Restricted Stock Award to reduce or eliminate the
Grantee’s liability for Tax Related Items. 
          Prior to the issuance of Shares upon vesting of the Restricted Stock
Award, Grantee shall pay, or make adequate arrangements satisfactory to the
Company or to the Grantee’s actual employer (in its sole discretion) to satisfy
all withholding and payment on account obligations of the Company and/or the
Grantee’s actual employer. In this regard, Grantee authorizes the Company or the
Grantee’s actual employer to (in their sole discretion) to withhold all
applicable Tax Related Items legally payable by Grantee by one or a combination
of the following (i) from Grantee’s wages or other cash compensation payable to
Grantee by the Company or the Grantee’s actual employer and/or (ii) to withhold
in Shares, provided that the Company and the Grantee’s actual employer shall
withhold only the number of Shares necessary to satisfy the minimum withholding
amount. Alternatively, or in addition, if permissible under local law Grantee
(i) may tender payment in cash or by delivering to the Company owned and
unencumbered Shares and/or (ii) authorize the Company or the Grantee’s actual
employer to, sell or arrange for the sale of the number of Shares as necessary
to satisfy the withholding or payment on account obligation that is due at the
vesting of the Restricted Stock Award. Grantee shall pay to the Company or to
the Grantee’s actual employer any amount of Tax Related Items that the Company
or the Grantee’s actual employer may be required to withhold as a result of
Grantee’s receipt of the Restricted Stock Award, the vesting of the Restricted
Stock Award, or the subsequent sale of Shares acquired pursuant to such
Restricted Stock Award and the receipt of any dividends that cannot be satisfied
by the means previously described. The Company may refuse to deliver Shares to
Grantee if Grantee fails to comply with Grantee’s obligation in connection with
the Tax Related Items as described herein.
     5. Restrictions on Issuance. No Shares will be issued in connection with
the Restricted Stock Award if the issuance of such Shares would constitute a
violation of any applicable laws.
     6. Termination of Continuous Service. In the event that the Grantee ceases
to remain in Continuous Service for any reason, including death or disability,
resignation or termination of employment, any unvested portion of the Restricted
Stock Award shall automatically terminate and be deemed forfeit.
     7. Transferability of Award. The Restricted Stock Award may not be
transferred, pledged, sold, assigned, alienated or otherwise encumbered by the
Grantee, in any manner other than by will or by the laws of descent and
distribution. Any such purported transfer, pledge,

4



--------------------------------------------------------------------------------



 



Award No.                     
sale, assignment, alienation or encumbrance will be void and unenforceable
against the Company. The terms of the Restricted Stock Award shall be binding
upon the executors, administrators, heirs and successors of the Grantee.
     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Restricted Stock Award Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.
     9. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the Shares subject to the Restricted Stock Award (or the vesting of Grantee’s
right to receive or dispose of the Shares subject to the Restricted Stock
Award). The Grantee represents that he or she has had an opportunity to consult
with any tax consultants the Grantee deems advisable in connection with receipt
or disposition of the Shares and that the Grantee is not relying on the Company
or its counsel for any tax advice.
     10. Entire Agreement: Governing Law. Except to the specific extent that the
Other Agreements identified on the Stock Award Notice expressly provide in
writing to the contrary, the Plan, Stock Award Notice and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan,
the Stock Award Notice and this Stock Award Agreement (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties. The Plan, the Stock Award Notice and this Stock Award
Agreement are to be construed in accordance with and governed by the laws of the
State of California without giving effect to any conflict of law rule. Should
any provision of the Plan, the Stock Award Notice or this Stock Award Agreement
be determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.
     11. Headings. The captions used in this Stock Award Agreement are inserted
for convenience and shall not be deemed a part of the Stock Award for
construction or interpretation.
     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
in the Stock Award Notice or to such other address as such party may designate
in writing from time to time to the other party.
     13. Rights as Shareholder. Until all requirements for vesting, and
expiration of Hold Period or other Restrictions on Issuance and Delivery of
Shares, as set forth on the Stock Award Notice have been satisfied and the
Shares have been issued and delivered pursuant to the terms

5



--------------------------------------------------------------------------------



 



Award No.                     
of the Plan, the Stock Award Notice and this Stock Award Agreement, the Grantee
shall not be deemed to be a shareholder or to have the rights of a shareholder
with respect to any of the Shares subject to this Restricted Stock Award,
including without limitation, the right to receive dividends with respect to the
Shares and the right to vote the Shares.
     14. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the Restricted Stock Award or this Stock Award
Agreement, and rights or obligations thereunder or hereunder, shall be
exclusively submitted to binding arbitration before an independent and qualified
arbitrator in accordance with the American Arbitration Association and its rules
then in effect, without reference to conflict of laws principles. Arbitration
shall be the exclusive forum for any dispute, claim or cause arising hereunder,
and the decision and award by the arbitrator shall be final, binding upon and
non-appealable by the parties and may be entered in any state court of
California having jurisdiction. The arbitrator shall be without authority or
jurisdiction to award either party its attorneys’ fees or costs incurred in the
matter. In addition, the arbitrator shall be without authority or jurisdiction
to award either party, for any claim, cause or action arising hereunder, any
incidental, special, consequential or exemplary damages of any nature, including
but not limited to punitive damages; provided, however, that provisional or
injunctive remedies and relief shall be available as appropriate to each party.
Such arbitration proceeding, and the rights and obligations of the parties,
shall be further subject to the terms and conditions of any arbitration
agreement entered, or to be entered, between the Company and the Grantee
regarding the Grantee’s employment, contractor, consulting or other relationship
with the Company.
     15. Deferral of Compensation. Payments made pursuant to this Plan and the
Stock Award Agreement are intended to qualify for an exemption from or comply
with Section 409A of the Code (“Section 409A”). Notwithstanding any provision in
the Stock Award Agreement, the Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan, the Stock Award Notice and/or this Stock Award
Agreement to ensure that all Restricted Stock Awards made to Grantees who are
United States taxpayers are made in such a manner that either qualifies for
exemption from or complies with Section 409A; provided; however, that no such
amendment or modification shall amend or modify any performance conditions which
are meant to satisfy the requirements for “performance based compensation” under
Section 162(m) of the Code and that the Company makes no representations that
the Plan or this Restricted Stock Award will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Plan or any Restricted Stock Award granted thereunder.
     16. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
     17. Nature of the Restricted Stock Award. In accepting the Restricted Stock
Award, the Grantee acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan, the Stock
Award Notice and this Stock Award Agreement;

6



--------------------------------------------------------------------------------



 



Award No.                     
          (b) the grant of the Restricted Stock Award is voluntary and
occasional, and does not create any contractual or other right to receive future
grants of stock, or benefits in lieu of awards, even if stock awards have been
granted repeatedly in the past;
          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;
          (d) neither the Restricted Stock Award nor any provision of this Stock
Award Agreement, the Stock Award Notice, the Plan or the policies adopted
pursuant to the Plan confer upon Grantee any right with respect to employment or
continuation of current employment, and the Grantee’s participation in the Plan
shall not create a right to further employment with Grantee’s employer and shall
not interfere with the ability of the Company to terminate the Grantee’s
employment relationship at any time, with or without cause;
          (e) the Grantee is voluntarily participating in the Plan;
          (f) the Restricted Stock Award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, and which is outside the scope of the Grantee’s employment contract, if
any;
          (g) the Restricted Stock Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;
          (h) in the event that the Grantee is not an employee of the Company,
the grant of the Restricted Stock Award will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
of the Restricted Stock Award will not be interpreted to form an employment
contract with any Affiliate;
          (i) the future value of the Shares is unknown and cannot be predicted
with certainty;
          (j) the value of the Shares obtained pursuant to the Restricted Stock
Award may increase or decrease in value;
          (k) in consideration of the grant of the Restricted Stock Award, the
Grantee does not acquire any claim or entitlement to compensation or damages
that otherwise could arise from termination of the Restricted Stock Award or
diminution in value of the Restricted Stock Award, or Shares acquired pursuant
to the Restricted Stock Award, upon termination of the Grantee’s employment by
the Company (for any reason whatsoever and whether or not in breach of local
labor laws), and the Grantee hereby irrevocably waives and releases the Company
and its Affiliates from any such claim or entitlement that may arise; if,
notwithstanding the foregoing, any such claim or entitlement is found by a court
of competent jurisdiction to have arisen then, by signing the Stock Award
Notice, Grantee shall be deemed irrevocably to have waived his or her right to
pursue or seek remedy for any such claim or entitlement;

7



--------------------------------------------------------------------------------



 



Award No.                     
          (l) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of Grantee’s employment
(whether or not in breach of local labor laws), Grantee’s right receive Shares
(or cash in lieu of Shares) under the Plan or vesting of such right, if any,
will terminate automatically as of the date of such termination Date and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), Grantee’s right to
receive Shares (or cash in lieu of Shares) pursuant to the Restricted Stock
Award after the date of such termination, if any, will be measured by the date
of termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law; and
          (m) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively employed for purposes of this Restricted
Stock Award.
     18. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and Affiliates for the exclusive purpose of implementing, administering
and managing the Grantee’s participation in the Plan.
          The Grantee understands that the Company and the Grantee’s actual
employer may hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, and job title, any Shares of stock or directorships held in the
Company, and details of all Restricted Stock Awards or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Restricted Stock Awards may be deposited. The Grantee understands that Data
will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan. The Grantee understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact his or her local human resources representative.

8



--------------------------------------------------------------------------------



 



Award No.                     
     19. Language. If the Grantee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
     20. AT WILL RELATIONSHIP. THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE RESTRICTED STOCK AWARD RESULTS ONLY BY
CONTINUING SERVICES OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED, BEING AWARDED THIS RESTRICTED STOCK AWARD OR ACQUIRING
SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
RESTRICTED STOCK AWARD, THE TERMS AND CONDITIONS WHICH ARE INCORPORATED HEREIN
AND MADE A PART HEREOF BY REFERENCE, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT OR ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR
OTHERWISE WITH OR BY THE COMPANY, OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, FOR
THE VESTING PERIOD OR FOR ANY PERIOD OR AT ALL, AND SHALL NOT INTERFERE WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT OR
CONSULTANT OR OTHER RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT
CAUSE.
     21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver by electronic means any documents related to the Restricted Stock Award,
to participation in the Plan, or to future restricted stock awards that may be
granted under the Plan, including but not limited to, the Plan, the Stock Award
Notice, the Stock Award Agreement, the Plan prospectus and any reports of the
Company provided generally the shareholders.  Further, the Company may, in its
sole discretion, use electronic means to request the Grantee’s consent to
participate in the Plan.  Such means of electronic delivery may include, but do
not necessarily include, the delivery of a link to the Company’s intranet or the
internet site of a third party involved in administering the Plan, the delivery
of documents via electronic mail (“e-mail”) or such other means of electronic
delivery specified by the Company.
     By executing the Stock Award Notice, the Grantee hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.  At the
Grantee’s written request, the Company will provide a paper copy of any document
at no cost to the Grantee.  Grantee acknowledges that he or she may be required
to provide a paper copy of his or her executed Stock Award Notice in the event
the electronic delivery fails.
****************************

9